Citation Nr: 1039583	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-43 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus for the time period prior to March 24, 
2009.

2.  Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus since March 24, 2009.

3.  Entitlement to an initial disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

5.  Entitlement to an initial compensable rating for diabetic 
amyotrophy of the right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and August 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
development.

The issues of service connection for hypertension, 
erectile dysfunction and left upper extremity neuropathy 
as secondary to service-connected diabetes mellitus have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Notably, 
service connection for hypertension was denied in a June 
2002 RO rating decision.  Therefore, the Board does not 
have jurisdiction over these claims which are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetes mellitus 
has been treated with oral hypoglycemic agent, insulin and 
restricted diet, but has not required regulation of activities, 
resulted in episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization, or required bi-monthly visitations for 
diabetic care.

2.  The Veteran's left lower diabetic neuropathy results in 
weakness, fatigue and pain sensation, but no significant chronic 
motor or sensory abnormality.

3.  The Veteran's right lower extremity diabetic neuropathy 
results in weakness, fatigue and pain sensation, but no 
significant chronic motor or sensory abnormality.

4.  The Veteran's right lower extremity amyotrophy involving the 
femoral nerve resulted in an exacerbation of right lower 
extremity pain, weakness and quadriceps atrophy which resolved 
over the course of the appeal; the overall impairment of the 
femoral nerve has been no more than mild in degree.


CONCLUSIONS OF LAW

1.  For the time period prior to March 24, 2009, the criteria for 
a rating in excess of 20 percent for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2009).

2.  For the time period since March 24, 2009, the criteria for a 
rating in excess of 40 percent for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, DC 7913 (2009).

3.  The criteria for entitlement to an initial disability rating 
in excess of 10 percent for diabetic neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8521 (2009).

4.  The criteria for entitlement to an initial disability rating 
in excess of 10 percent for diabetic neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8521 (2009).

5.  The criteria for entitlement to an initial 10 percent rating, 
but no higher, for diabetic amyotrophy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8526 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his/her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The record reflects that the Veteran has appealed the disability 
ratings assigned for his service-connected diabetes mellitus and 
diabetic complications of lower extremity neuropathy.  As 
discussed more fully below, the RO has assigned "staged" 
ratings for diabetes mellitus during the appeal period.  As a 
result, the Board has rephrased the issue certified for appeal 
regarding diabetes mellitus.  

A review of the record reveals that the Veteran has been 
diagnosed with diabetic polyneuropathy of the lower extremities 
involving the common peroneal nerve.  The Veteran has also been 
diagnosed with diabetic amyotrophy of the right lower extremity 
involving the femoral nerve.  As addressed below, the Veteran has 
clearly pursued VA compensation for all neurologic impairment of 
the right lower extremity.  The RO has recognized as service-
connected both conditions of the right lower extremity, as 
demonstrated by the use of a hyphenated diagnostic code "5318-
8520."  The criteria of DC 5318 refer to muscle impairment while 
the criteria of DC 8520 refer to neurologic impairment.

As addressed more fully below, the Board has found that two 
separate compensable conditions involve the Veteran's right lower 
extremity.  The issues listed on the title page have also been 
rephrased to better reflect the evidentiary record.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may also be assigned for 
separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The Veteran's diabetes mellitus is evaluated under DC 7913.  See 
38 C.F.R. § 4.119.  A 20 percent rating for diabetes mellitus 
contemplates the need for insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  Notably, medical 
evidence is required to show that occupational and recreational 
activities have been restricted for purposes of DC 7913.  Camacho 
v. Nicholson, 21 Vet. App. 360, 365 (2007).

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) and involving episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  38 C.F.R. 
§ 4.119, Note 1 following DC 7913.  When diabetes mellitus has 
been conclusively diagnosed, a request for a glucose tolerance 
test solely for rating purposes should not be requested.  
38 C.F.R. § 4.119, Note 2 following DC 7913.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In rating disability 
involving injury to the peripheral nerves and their residuals, 
attention is to be given to the site and character of injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.

The RO has rated this claim as analogous to DC 8520, which 
provides the rating criteria for paralysis of the sciatic nerve, 
and therefore neuritis and neuralgia of that nerve.  38 C.F.R. 
§ 4.124a, DC 8520. 

However, the Veteran's May 2003 electromyography (EMG) 
examination indicated potential impairment of the peroneal nerve, 
which is rated under DC 8521.  See also VA Compensation and 
Pension (C&P) examination report dated March 2009.  The May 2004 
VA C&P examiner also indicated a separate diagnosis of right 
femoral nerve diabetic amyotrophy.  Thus, the Board finds that it 
is more appropriate to adjudicate the lower extremity neuropathy 
claims under the criteria of DC 8521 (common peroneal nerve) 
and/or DC 8526 (femoral nerve).

Under DC 8521, complete paralysis of the common peroneal nerve, 
which is rated as 40 percent disabling, contemplates foot drop 
and slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost, adduction weakened; anesthesia covers entire dorsum of 
foot and toes.  Disability ratings of 10 percent, 20 percent and 
30 percent are assignable for incomplete paralysis which is mild, 
moderate or severe in degree, respectively.  Id.  DC 8621 refers 
to neuritis of the common peroneal nerve while DC 8721 refers to 
neuralgia of the common peroneal nerve. 

DC 8526 contemplates paralysis of the anterior crural nerve, 
otherwise known as the femoral nerve.  The maximum 40 percent 
rating is warranted for complete paralysis of the quadriceps 
extensor muscles.  Disability ratings of 10 percent, 20 percent 
and 30 percent are assignable for incomplete paralysis which is 
mild, moderate or severe in degree, respectively.  Id.  DC 8626 
refers to neuritis of the femoral nerve while DC 8726 refers to 
neuralgia of the femoral nerve.

The RO has evaluated the Veteran's diabetes mellitus as 20 
percent disabling prior to March 24, 2009.  An August 2009 RO 
rating decision determined that a March 2009 VA C&P examination 
report established that the Veteran was "restricted from 
strenuous activity" and assigned a 40 percent rating effective 
to March 24, 2009.  

A review of the March 2009 VA C&P examination report, which was 
conducted on March 12, 2009 and transcribed on March 24, 2009, 
reveals the following examiner opinion:  

"IS VETERAN RESTRICTED IN ABILITY TO PERFORM STRENOUS 
ACTIVITIES? No."  

A further review of the March 2009 C&P examination report 
contains no examiner opinion indicating that the Veteran's 
diabetes mellitus requires regulation of activities.  Thus, the 
Board finds that the RO incorrectly interpreted the factual 
information from the March 2009 C&P examination report as well as 
the date of actual VA examination.

In reviewing the private treatment records and a May 2004 VA C&P 
examination report, the Board finds no medical opinion that the 
Veteran's diabetes mellitus itself requires restriction of 
occupational and recreational activities.  Rather, the May 2004 
VA C&P examiner specifically found that the Veteran had no 
restrictions or regulation of his activities due to diabetes 
mellitus.  As indicated above, the March 2009 VA C&P examiner 
made the same finding.

Overall, the evidence primarily demonstrates that the Veteran has 
a history of diabetes mellitus treated with oral agents.  The 
Veteran's private physicians have counseled the Veteran on the 
need of exercise.  A February 2004 private medical record noted 
that the Veteran's blood sugars remained a bit high, especially 
in the mornings.  The Veteran had no hypoglycemia, constitutional 
symptoms or endocrine symptoms.  Insulin was first prescribed in 
March 2004.  

Thereafter, the Veteran has reported some mild hypoglycemic 
episodes just prior to mealtime.  He has occasional polyuria.  
The Veteran has no history of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  He does not undergo 
bimonthly visitations for diabetic care.

Applying the criteria to the facts of the case, the Board finds 
that the criteria for a rating greater than 20 percent have not 
been met for any period of time during the appeal.  In this 
respect, the credible lay and medical evidence establishes that 
the Veteran's diabetes mellitus diabetes mellitus has been 
treated with oral hypoglycemic agent, insulin and restricted 
diet, but has not required regulation of activities, resulted in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or required bi-monthly visitations for diabetic 
care.

In so holding, the Board is cognizant that the RO awarded the 
Veteran a 40 percent rating for diabetes mellitus effective March 
24, 2009.  The only issue before the Board is whether the Veteran 
is entitled to higher ratings still, and not whether the 
currently assigned ratings are justified.  The Board, as a final 
trier of fact, is not bound to accept factual findings by the RO, 
particularly when an erroneous finding of fact has been made.  
See McBurney v. Shinseki, 23 Vet. App. 136 (2009).

Overall, the Board finds that the criteria for a rating greater 
than 20 percent prior to March 24, 2009 and a rating greater than 
40 percent since March 24, 2009 has not been met.  The Board 
acknowledges the Veteran's belief that his diabetes mellitus 
requires regulation of activities.  However, the Veteran's 
allegations are greatly outweighed by the opinions of the May 
2004 and March 2009 VA C&P examiners who found that the Veteran's 
diabetes mellitus does not require regulation of activities.  
Notably, these examiners have greater training and expertise to 
speak to the issue at hand.

The Board also notes that the severity of the Veteran's diabetes 
mellitus disability, overall, is recognized by the separate 
awards of compensation assigned for the diabetic complications of 
peripheral neuropathy of both lower extremities and coronary 
artery disease.  In the Introduction, the Board has referred 
additionally claimed diabetic complications for RO consideration.  
However, the Board need not resolve those issues at this time as 
they could not provide a basis for a higher rating under DC 7913 
on the facts of this case.

With respect to the left and right lower extremity diabetic 
neuropathy, an April 2003 private neurology examination report 
reflected the Veteran's report of episodic pain in the right hip 
and low back region causing knee buckling.  His pain was not 
continuous, but became bothersome with extended walking.  The 
Veteran denied symptoms of right leg numbness or tingling.  
Physical examination was significant for 4/5 right hip flexor 
strength and very mild weakness in left-sided knee flexor 
extensors.  No reflexes could be elicited in the right knee jerk, 
and the right ankle jerk was hyporeflexic.  

A May 2003 EMG examination resulted in the following impressions:

1.  MILD AXONAL POLYNEUROPATHY, LARGELY MANIFESTED AS 
LOW PERONEAL MOTOR RESPONSES AND A BORDERLINE F-WAVE 
LATENCY ALTHOUGH THE SURAL SENSORY AND TIBIAL MOTOR 
RESPONSES ARE NORMAL.  HE COULD HAVE AN ISOLATED 
PERONEAL MONONEUROPATHY, BUT THIS SEEMS UNLIKELY 
WITHOUT AN IDENTIFIED CONDUCTION DEFECT.

2.  RIGHT WORSE THAN LEFT DIABETIC AMYOTROPHY APPEARS 
PRESENT, BASED UPON THE BILATERAL LOW FEMORAL MOTOR 
AMPLITUDES WHICH CANNOT BE EXPLAINED BY BODY HABITUS.  
THE RIGHT FEMORAL MOTOR LATENCY IS SIGNIFICANTLY 
PROLONGED COMPARED TO THE LEFT AS WELL AS COMPARED TO 
THE UPPER LIMIT OF NORMAL OF 5.2mS.

3.  THE NEEDLE EXAM WAS LIMITED TO THE RIGHT LEG, AND 
IS ABNORMAL NOT ONLY WITHIN THE DISTAL FEMORAL 
MUSCLES, BUT IN THE ADDUCTOR LONGUS (OBTURATOR 
INNERVATION) MUSCLE AS WELL, STRONGLY SUGGESTING AN 
L3L4 RADICULOPATHY.  OVERALL, IN COMBINATION WITH 
NUMBER TWO ABOVE, THIS PATIENT COULD HAVE DOUBLE CRUSH 
WITHIN THIS DISTRIBUTION.

A December 2003 private neurology report indicated that the 
Veteran had been prescribed Neurontin for right leg pain.  The 
Veteran's diagnosis of diabetic amyotrophy, which had been 
confirmed by EMG, was described as markedly improved.  On 
examination, the Veteran's lower extremities demonstrated equal 
mass and strength with improved flexion of the right hip.  The 
examiner provided an impression of resolved diabetic amyotrophy.

A February 2004 private medical report noted that the Veteran was 
undergoing evaluation for right lower extremity mononeuropathy, 
and had a past history of asymptomatic diabetic sensory 
polyneuropathy.

On VA C&P examination in May 2004, the Veteran reported an 
instance of right lower extremity diabetic amyotrophy for which 
he had recovered 60 to 70 percent.  He still had a lot of pain in 
the buttock and thigh, but he denied feet numbness.  He had to 
watch his right leg and lock his knee to avoid falls.  On 
examination, the Veteran tended to walk stiff-legged on the 
right.  He had difficulty getting on the right foot toes.  He 
could heel walk, but had trouble with tandem walking.  Motor 
strength was 4/5 on the right and 5/5 on the left.  There was 
normal tone, coordination and dexterity.  Right quadriceps 
atrophy was noticeable.  Sensory examination was intact to 
temperature, but impaired at the ankles with mild vibration 
sense.  Reflexes were a bit diminished on the right knee when 
compared to the left.  The examiner assessed mild diabetic 
polyneuropathy with mild sensory loss in the lower extremities, 
and diabetic amyotrophy involving the right femoral nerve, 
improving, with weakness and atrophy of the quadriceps.

Thereafter, the Veteran's private medical records reflect 
assessments in February and May 2005 that the Veteran's gait and 
station were normal, and that his musculoskeletal system 
demonstrated normal tone and strength.

On VA C&P examination in March 2009, the Veteran reported that 
his diabetes mellitus had caused peripheral neuropathy.  He 
primarily reported leg cramping without numbness.  He also 
reported bilateral lower extremity weakness, fatigue and pain 
sensation.  Physical examination of the right and left lower 
extremities demonstrated normal temperature and color.  There 
were dystrophic nails without ulcers.  Dorsalis pedis and 
posterior tibial pulses were decreased.  Motor and sensory 
examinations of both extremities were normal.  The examiner found 
no evidence of muscle atrophy or abnormal muscle tone or bulk.  
Gait and balance were normal.  The examiner indicated that, based 
on nerve conduction study, there was evidence of possible 
peripheral neuropathy with more involvement of the right peroneal 
nerve.  The examiner concluded that, due to symptoms of weakness, 
fatigue and pain, the Veteran's peripheral neuropathy moderately 
impaired activities such as chores, shopping, exercise, and 
recreation, and had a severe effect on sports activities.  This 
disability had no effect upon activities such as traveling, 
feeding, bathing, dressing, toileting and grooming.

Applying the criteria to the facts of the case, the Board finds 
that the criteria for initial ratings greater than 10 percent for 
diabetic neuropathy of the right and left lower extremities have 
not been met for any period of time during the appeal.  In this 
respect, the credible lay and medical evidence establishes that 
the Veteran's left and right lower extremity diabetic neuropathy 
results in weakness, fatigue and pain sensation, but no 
significant chronic motor or sensory abnormality.  The credible 
lay and medical evidence also establishes that the Veteran's 
right lower extremity amyotrophy involving the femoral nerve 
resulted in an exacerbation of right lower extremity pain, 
weakness and quadriceps atrophy which resolved over the course of 
the appeal; the overall impairment of the femoral nerve has been 
no more than mild in degree.

The May 2004 VA C&P examination report described the Veteran as 
demonstrating a "mild" diabetic polyneuropathy with "mild" 
sensory loss in the lower extremities. Thereafter, the private 
medical records and the March 2009 VA C&P examination found no 
significant motor or sensory impairment of either lower 
extremity.  Notably, the March 2009 VA C&P examiner indicated 
that nerve conduction studies indicated "possible" peripheral 
neuropathy.

On the facts of this case, the Board finds that the Veteran's 
overall disability picture of the left and right lower 
extremities due to diabetic neuropathy demonstrates an impairment 
of the common peroneal nerve which is no more than mild in 
degree, demonstrating no significant chronic sensory or motor 
abnormalities.  

However, the Board does find that additional compensation is 
warranted for the Veteran's service-connected right lower 
extremity diabetic amyotrophy.  In this respect, the May 2004 VA 
C&P definitely found functional impairment of the right lower 
extremity which included the Veteran's difficulty with getting on 
his right toes and tandem walking, 4/5 motor strength, right 
quadriceps atrophy, and a bit diminished right knee reflex.  The 
examiner diagnosed diabetic amyotrophy of the right lower 
extremity as resulting in 4/5 weakness and atrophy of the 
quadriceps muscle.  These findings warrant a 10 percent 
evaluation under DC 8526.

However, the medical evidence also indicates that diabetic 
amyotrophy is a condition capable of resolving.  See December 
2003 private neurology examination report; March 2004 VA C&P 
examination report.  The private clinical records in 2005 and VA 
C&P examination report in March 2009 reflects that this condition 
has fully resolved.

Therefore, the record reflects that the Veteran's diabetic 
amyotrophy of the right lower extremity, which was symptomatic at 
the beginning of the appeal period, fully resolved during the 
appeal period.  At most, the Veteran experienced minor loss of 
strength of the quadriceps muscle with atrophy.  The Veteran 
reported episodes of right lower extremity pain with leg locking 
that was not constant.  The credible lay and medical evidence 
demonstrates that, overall, the Veteran's impairment of the right 
femoral nerve has been no more than mild in degree during any 
time of the appeal period.  As such, the criteria for a rating 
greater than 10 percent under DC 8526 have not been met.

In so finding, the Board has found the Veteran's report of 
symptoms such as pain, weakness, fatigue, and locking sensation 
to be credible evidence supportive of his claims.  However, the 
Veteran's allegations of entitlement to higher ratings are 
outweighed by the clinical findings of the private and VA 
examiners who have greater expertise and experience in describing 
and measuring his actual level of disability.

As the preponderance of the evidence is against any further 
compensation on any of the claims, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


The Board is aware of the Veteran's complaints as to the effects 
of his service-connected diabetes mellitus and bilateral lower 
extremity disability has had on his activities of work and daily 
living.  The Board has specifically found that the RO erroneously 
awarded a 40 percent rating for the Veteran's diabetes mellitus.  
With respect to the lower extremities, the Board has found two 
separate disabilities involving the right lower extremity that 
are both compensable.  In the Board's opinion, all aspects and 
symptoms of the Veteran's disabilities are more than adequately 
encompassed in the assigned schedular ratings. 

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun v. 
Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that the Veteran is a retired teacher and has not 
alleged marked interference with employment or unemployability 
due to his disabilities at issue.  Furthermore, the Veteran has 
not required frequent periods of hospitalization related to the 
service-connected disabilities at issue.  Thus, there are no 
circumstances that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the diabetes mellitus claim, a pre-adjudicatory 
RO letter dated April 2004 advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate the 
claim as well as the relative duties upon himself and VA in 
developing the claim.  This letter substantially complied with 
the generic type of notice required in this case.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 
F. 3d 1270 (Fed. Cir. 2009).

With respect to the bilateral lower extremity peripheral 
neuropathy claims, the Veteran is challenging the initial 
evaluations assigned following grants of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board acknowledges that the Veteran's pre-adjudicatory 
notices on all claims did not advise him of the criteria as to 
how VA determines disability ratings and effective dates of 
awards.  The RO sent a corrective notice in October 2008, and 
cured this timing deficiency with readjudication of the claims in 
the September 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On review of the record, the Board finds that there has been no 
harmful prejudicial error to the Veteran regarding any potential 
notice deficiency in this case.  Notably, the Veteran's own 
statements argued that his diabetes mellitus requires regulation 
of activities, showing that he is aware of the criteria for the 
next higher rating.  Additionally, the timing error was cured 
with additional VA examination attempting to address this issue 
and readjudication of the claim in the September 2009 
supplemental statement of the case.  Overall, the Veteran has had 
a meaningful opportunity to participate in the adjudication of 
the claims, and the Board finds that any notice errors in this 
case have not resulted in any prejudicial error.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (holding that determinations on the 
issue of harmless error must be made on a case-by-case basis). 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and those private 
clinical records which the Veteran has both identified and 
authorized VA to obtain on his behalf.  In September 2008, the 
Board remanded the case, in part, to contact the Veteran to 
ensure that all relevant and unobtained evidence was associated 
with the claims folder.  The Veteran did not respond to the RO's 
October 2008 information request.  As such, VA has no further 
duty in this case absent the Veteran's cooperation in providing 
the necessary information.  See Dusek v. Derwinski, 2 Vet. App. 
519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (claimant cannot wait passively for VA assistance in 
circumstances where claimant may or should have information in 
obtaining the putative evidence).

The Veteran was last afforded VA examination to evaluate the 
current severity of his diabetes mellitus and peripheral 
neuropathy in March 2009.  This examination report provided all 
findings necessary to decide these claims and complies with the 
Board's September 2008 remand directives. 

Since this last VA examination, the lay or medical evidence does 
not suggest an increased severity of symptoms to the extent that 
a higher schedular rating for diabetes mellitus and peripheral 
neuropathy may still be possible.  Thus, there is no duty to 
provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The claim of entitlement to a disability rating in excess of 20 
percent for diabetes mellitus for the time period prior to March 
24, 2009 is denied.

The claim of entitlement to a disability rating in excess of 40 
percent for diabetes mellitus for the time period since March 24, 
2009 is denied.

The claim of entitlement to an initial disability rating in 
excess of 10 percent for diabetic neuropathy of the left lower 
extremity is denied.

The claim of entitlement to an initial disability rating in 
excess of 10 percent for diabetic neuropathy of the right lower 
extremity is denied.

The claim for an initial 10 percent rating for diabetic 
amyotrophy of the right lower extremity is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


